Citation Nr: 0126413	
Decision Date: 11/15/01    Archive Date: 11/27/01

DOCKET NO.  01-02 781	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to special monthly compensation for loss of use 
of a creative organ.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran in this case served on active duty from March 
1976 to March 1980.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2000 by the 
Department of Veterans Affairs (VA), Houston, Texas, Regional 
Office (RO) which denied the appellant's claim for special 
monthly compensation for loss of use of a creative organ.


FINDING OF FACT

On November 6, 2001, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claimed entitlement to special monthly 
compensation for loss of use of a creative organ on the basis 
that his service-connected epididymitis of the left testicle 
had caused sterility.  Significantly, however, on November 6, 
2001, prior to the promulgation of a decision in the appeal, 
the Board received notification from the appellant that a 
withdrawal of this appeal is requested.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2001).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2001).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.


ORDER

The appeal is dismissed.




		
RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



